Citation Nr: 1020190	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-22 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 2002).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1943 to December 
1945.  He died in December 2005.  The appellant is the 
surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to the benefits sought 
on appeal.

The appellant and the son testified before the undersigned 
Acting Veterans Law Judge in March 2010.  A copy of the 
transcript of this hearing has been associated with the 
claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. An amended certificate of death indicates that the Veteran 
died in December 2005; the immediate cause of death was 
listed as atherosclerotic cardiovascular disease.

2.  The Veteran's service-connected psychiatric disability 
reasonably contributed to his death from atherosclerotic 
cardiovascular disease.

3. Based on the grant of service connection for the cause of 
the Veteran's death,  the claim for DIC under the provisions 
of 38 U.S.C.A. § 1318 includes no justiciable case or 
controversy for active consideration by the Board.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death 
is reasonably warranted..  38 U.S.C.A. §§ 1110, 1310, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.312 
(2009).

2.  The Veteran's appeal with respect to entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318 is dismissed as no 
justiciable case or controversy is before the Board at this 
time.  38 U.S.C.A. §§ 1318, 7104, 7105, 7107 (West 2002); 38 
C.F.R. §§ 3.22, 19.4, 20.101, 20.200, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

As discussed in more detail below, the Board finds that 
service connection for the cause of the Veteran's death is 
warranted.  Therefore, no additional consideration of the 
effect of the VCAA on the appeal presently before the Board 
is required.  

As to the claim for DIC under the provisions of 38 U.S.C.A. 
§ 1318, this entails a question of entitlement to the same 
benefit through a different avenue.  Based on the grant of 
service connection for the cause of the Veteran's death, 
there is no justiciable case or controversy remaining before 
the Board, and thus, there is no duty to address VA's 
attempts to satisfy the notice and assistance requirements as 
to this claim.

Law and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  To establish service connection for the 
cause of the Veteran's death, evidence must be presented 
which in some fashion links the fatal disease to a period of 
active service or an already service-connected disability.  
See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 
3.312.  

Factual Background

At the time of the Veteran's death, service connection was in 
effect for a nervous condition, bilateral hearing loss, and 
bilateral varicose veins.  Entitlement to a total disability 
rating based on individual unemployability (TDIU) was 
established as of November 25, 1996.  The Veteran died in 
December 2005.  The amended death certificate shows that 
atherosclerotic cardiovascular disease was the immediate 
cause of death.

The appellant contends that the Veteran's psychiatric 
disability caused the heart attack that was his immediate 
cause of death.  Although the appellant has referred to the 
Veteran having posttraumatic stress disorder (PTSD), service 
connection for PTSD was denied in the Veteran's lifetime 
based on no confirmed diagnosis.  The rating decision 
effectuating the denial, however, acknowledged that a 
stressor was conceded by on the Veteran's service in World 
War II.  Service connection for the nervous disorder was 
granted on the basis of secondary service connection to the 
service-connected hearing loss.  

In a March 2007 private opinion, a physician wrote, in 
effect, that PTSD with anxiety contributed to the Veteran's 
death.  In a March 2007 VA letter, a physician's assistant 
wrote that she had treated the Veteran on a regular basis 
from March 1998 to his death.  She noted that the Veteran 
reported daily symptoms requiring medications several times 
daily to alleviate his distress.  She wrote that she had no 
doubt that the Veteran continued to experience anxiety and 
depression up to and including the day of his death.  

In a May 2007 VA opinion, the clinician recited evidence of 
record and found, regarding the argument that the Veteran's 
death was due to a cardiac event, that there were other risk 
factors present that caused the cardiac event.  He opined 
that the Veteran's death was not caused by or the result of 
service-connected depression and anxiety.

At the time of the March 2010 hearing, the appellant and the 
son credibly testified regarding the Veteran's stress levels 
and behavior prior to his death.  

Analysis

The Board finds that the evidence is in relative equipoise as 
to whether the Veteran's service-connected psychiatric 
disability materially contributed to his death.  Although 
aware of contrary evidence of record, after a sympathetic 
review of all the evidence of record, to include the positive 
and negative opinions of regard, and the credible testimony 
provided by the appellant and the son, the Board finds that 
service connection for the cause of death is reasonably 
warranted.

Based on this grant, the question of entitlement under 38 
U.S.C.A. § 1318 is moot. That is, the granting of service 
connection for the cause of the Veteran's death and DIC 
benefits under 38 U.S.C.A. § 1318 provides the same benefit; 
therefore, no justiciable case or controversy remains.  38 
U.S.C.A. §§ 1318, 7104, 7105, 7107 (West 2002); 38 C.F.R. 
§§ 3.22, 19.4, 20.101, 20.200, 20.204 (2009).  The appeal 
with respect to the claim for DIC under the provisions of 
38 U.S.C.A. § 1318.is dismissed.


ORDER

Service connection for the Veteran's cause of the death is 
granted.

The appeal with respect to the claim for DIC under the 
provisions of 38 U.S.C.A. § 1318.is dismissed.


____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


